DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. Applicant argues that in the interview summary mailed 07/01/2021 it was indicated that the new limitation would overcome the Miller reference. However, upon further consideration, it was determined that the amendments do not overcome the prior art. It was stated in the interview summary that further search and consideration of the references was required before making a determination of allowability. 
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7-10, 12-18, and 20, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2003/0141477).
Regarding Claim 1, Miller discloses a connection assembly or valve (10, Fig. 3) configured to deliver a medical liquid to a container (¶ [0001]; the valve can be used to transmit fluid into a container) comprising:
	a connecting member or rear portion (28, Fig. 3) configured to be connected to the container (¶ [0029]; the rear portion with open end 24 is capable of being in communication with a fluid line or with any container that connects with a luer connection or has a luer connection tube), the connecting member (28, Fig. 3) defining a contact surface and a recess extending axially in a first direction into the contact surface (see Image 2; the contact surface includes the entire length and thickness of the connector at the indicated area, so the recess extends axially into the contact surface in the x-direction as shown in Image 2);
	an attachment member or front portion (26, Fig. 3) defining a lumen or bore (14, Fig. 3), a first end (end with opening 20, Fig. 3) configured to be connected to a delivery device or instrument (22, Fig. 4), and a second end (top of 26, at the weld joint 30, Fig. 3) connected to the connecting member (28, Fig. 3); and
	a sealing element or valve stem (32, Figs. 3 and 5) disposed between the connecting member (28, Fig. 3) and the attachment member (26, Fig. 3), the sealing element (32, Figs. 3 and 5) comprising:
		a sealing head or end (46, Fig. 5);

		and a foot portion (flat end 48, Fig. 5) extending axially in the first direction (the flat end extends axially in the x-direction of Image 2) from the flange (see Image 1), the foot portion (48, Fig. 5) being received within the recess (see Image 2; the foot portion is received in the rectangle-shaped recess) of the connecting member (28, Fig. 3);
	wherein the sealing head (46, Fig. 5) is configured to seal the lumen (14, Fig. 3) of the attachment member (¶ [0036, 0037, 0041]).

    PNG
    media_image1.png
    399
    332
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 5 of Miller

    PNG
    media_image2.png
    292
    443
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Miller
Regarding Claim 2, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a shoulder portion (62, Fig. 5) configured to engage the attachment member (26, Fig. 3; ¶ [0038]).
Regarding Claim 3, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a cylindrical section (40, Fig. 5) between the sealing head (46, Fig. 5) and the shoulder portion (62, Fig. 5).
Regarding Claim 4, Miller discloses the sealing element (32, Figs. 3 and 5) further comprises a cylindrical section (see Image 1) between the shoulder portion (62, Fig. 5) and the flange (see Image 1).
Regarding Claim 7, Miller discloses the sealing element (32, Figs. 3 and 4) is spaced radially (neutral space 74 allows for this radial spacing, Figs. 3 and 4) from the attachment member (26, Figs. 3 and 4) to allow radial deformation (deformation visible in Fig. 4) of the sealing element (32, Figs. 3 and 4).
Claim 8, Miller discloses the sealing head (32, Figs. 3 and 4) is disposed in an opening (20, Figs. 3 and 4) of the attachment member (26, Figs. 3 and 4).
Regarding Claim 9, Miller discloses the sealing head (32, Figs. 4 and 6) comprises a slot or slit (52, Figs. 4 and 6) configured to be opened with engagement of the delivery device (22, Fig. 4), such that the liquid can be delivered into the container (¶ [0037]).
Regarding Claim 10, Miller discloses the sealing element (32, Fig. 5) extends axially from a bottom end (top of Fig. 5) to a top end (bottom of Fig. 5) opposite the bottom end (top of Fig. 5), the end portion (36 and 48, Fig. 5) is at the bottom end (top of Fig. 5), and the sealing head (46, Fig. 5) is at the top end (bottom of Fig. 5).
Regarding Claim 12, Miller discloses the flange (see Image 1) extends radially outward from the foot portion (48, Fig. 5) such that an outer diameter of the flange is larger than an outer diameter of the foot portion (as seen in Image 1).
Regarding Claim 13, Miller discloses, in an additional interpretation of the reference, the shoulder portion (62, Fig. 5) extends radially outward from the cylindrical section (see Image 1) such that an outer diameter of the shoulder portion (62, Fig. 5) is larger than an outer diameter of the cylindrical section (see Image 1; the average diameter of the cylindrical section is smaller than the diameter of the shoulder portion).
Regarding Claim 14, Miller discloses the cylindrical section (see Image 1) is configured to deform to create a flow path through the sealing element (32, Fig. 3; as seen in Figs. 3 and 4, the cylindrical section is deformed to create a flow path).
Claim 15, Miller discloses the cylindrical section (see Image 1) has a recess on its outer side (notch 58, Fig. 5).
Regarding Claim 16, Miller discloses the sealing element (32, Figs. 3 and 5) is formed as a single piece (¶ [0032], Fig. 5).
Regarding Claim 17, Miller discloses the sealing element (32, Figs. 3 and 5) is disposed entirely within the lumen (14, Fig. 3) of the attachment member (26, Fig. 3).
Regarding Claim 18, Miller discloses the sealing head (46, Fig. 5) has an outer surface that is substantially flat or convex (as seen in Fig. 5).
Regarding Claim 20, Miller discloses the connecting member (28, Fig. 3) comprises a first end (end with marked contact surface, Image 2) configured to be connected to the attachment member (26, Fig. 3) and a second end (end with piece 24, Fig. 3) configured to be connected to the container (¶ [0029]; the rear portion with open end 24 is capable of being in communication with a fluid line or with any container that connects with a luer connection or has a luer connection tube), the contact surface and the recess (see Image 2) defined at the first end (see Image 2).
Regarding Claim 21, Miller discloses the contact surface (see Image 2) is flat (there are no curves on the contact surface).
Regarding Claim 23, Miller discloses the connection assembly (10, Fig. 3) defines a central axis extending from the connecting member (28, Fig. 3) to the attachment member (26, Fig. 3), and wherein the contact surface is perpendicular to the central axis (the central lateral axis runs between the connection and attachment members, and since the contact surface has a thickness, a portion of the contact surface is perpendicular to the central lateral axis).
Claim 24, Miller discloses the contact surface faces a second direction opposite the first direction (as seen in Image 2, the contact surface faces down in the y-direction).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
The closest prior art is Miller (US 2003/0141477), Guala (US 2008/0190485), Mosler et al (US 2016/0030730), and Sanders et al (US 2015/0297454).
The prior art, alone or in combination, does not teach or reasonably disclose a sealing element with an end portion, a cylindrical body extending axially from the end portion, a shoulder extending axially from the cylindrical body that extends radially outwardly from the cylindrical body, a cylindrical section extending axially from the shoulder, and a sealing head connected to the cylindrical section, wherein the largest outer diameter of the cylindrical body is smaller than the smallest outer diameter of the shoulder. In contrast, Miller teaches the shoulder and the cylindrical body have equal outer diameters. There is no motivation in the prior art to modify the sealing element of Miller to have the cylindrical body have a smaller outer diameter than the shoulder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781